Citation Nr: 1603531	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-33 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 7, 2003, for the award of service connection for left knee medial meniscus tear, with instability. 

(The following issues are the subject of a separate decision:  entitlement to an earlier effective date prior to March 29, 2004, for the award of service connection and assignment of a separate evaluation for neuritis, right lower extremity of the spinal nerve, L4-L5, currently evaluated as 10 percent disabling, to include based on clear and unmistakable error (CUE); entitlement to an earlier effective date prior to March 29, 2004, for the award of service connection and assignment of a separate evaluation for neuritis, left lower extremity of the spinal nerve, L4-L5, currently evaluated as 10 percent disabling, to include based on CUE; entitlement to an earlier effective date prior to March 29, 2004, for the award of service connection and assignment of a separate evaluation for arthritis of the left knee, currently evaluated as 10 percent disabling, to include based on CUE; and entitlement to an earlier effective date prior to March 29,2004, for the award of service connection and assignment of a separate evaluation for arthritis of the right knee, currently evaluated as 10 percent disabling, to include based on CUE.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2003 and February 2004 by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).


FINDINGS OF FACT

1.  The Veteran separated from active service in July 1989; he did not raise a claim of entitlement to service connection for a left knee disorder within one year of discharge.
 
2.  On August 19, 1997, the RO received a document from the Veteran that can be treated as an informal claim of entitlement to service connection for a left knee disorder; no communication or medical record prior to August 19, 1997, may be interpreted as a formal or informal claim of entitlement to service connection for a left knee disorder.

CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 19, 1997, but no earlier, for the award of service connection for left knee medial meniscus tear with instability have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for left knee medial meniscus tear with instability immediately following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran seeks entitlement to an effective date prior to February 7, 2003, for the award of entitlement to service connection for left knee medial meniscus tear with instability.  

Service treatment records are void of any diagnosis or treatment for a left knee disorder.  In a May 1988 treatment record, a Grade I Lachman test was found in the left knee.  The Veteran received treatment and surgery for right knee and right left lower extremity impairments in 1988 and 1989.  Evidence of record showed the Veteran filed for vocational rehabilitation benefits in 1991.  The Veteran failed to report for a scheduled VA orthopedic examination in August 1991.  

In an August 1996 statement, the Veteran reported that his right knee buckled and requested an increased rating for his service-connected right knee disability.  A November 1996 private operative report revealed that the Veteran underwent an arthroscopic partial medial meniscectomy of the right knee.  At that time, the Veteran's left knee was checked and showed an increase in the anterior translation on Lachman testing and a 2-3+ pivot shift, indicating anterior cruciate ligament (ACL) tear of the left knee.

In an April 1997 statement, the Veteran requested reevaluation of his service-connected right knee disability, as well as indicated he was unable to work after an accident in July 1996 until February 1997, when his employer would not rehire him.  Private treatment records dated in April 1997 detailed that the Veteran twisted his right knee at work in July 1996, which then buckled, causing him to fall to the ground.

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated on August 19, 1997, was associated with the record in August 1997 without a date stamp.  In that form, the Veteran indicated that his left knee was a service-connected disability and asserted that his physician had discovered his left knee ACL was completely torn.  He further asserted that he had come to VA earlier to check his left knee when it was damaged.  

In a September 1997 VA joints examination report, the Veteran was noted to claim that he had an injury to the left knee secondary to his weight bearing and buckling of the knee, which became partially dislocated.  The Veteran further indicated that he had been informed that he had an ACL tear in the left knee.  On physical examination, the knees were unstable, with a tendency to buckle.  The examiner diagnosed chronic pain and minimal limitation of flexion in the left knee.  A September 1997 VA magnetic resonance imaging scan revealed severe, partial ACL tear of the left knee.

In an August 1997 rating decision, the RO increased the Veteran's service-connected right knee disability rating to 20 percent, effective August 7, 1996, as well as denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

VA treatment records dated in September 2002 showed complaints of left knee pain, swelling, and giving out.  Additional VA treatment records dated in December 2002 and January 2003 listed an assessment of chronic left ACL tear and acute medial meniscus tear, with an offer of reconstruction.  In January 2003, the Veteran indicated that he had a left knee injury after a fall on stairs in 1995.

Thereafter, the Veteran filed a claim of entitlement to service connection for a left knee disorder secondary to his service-connected right knee disability that was received by the RO on February 7, 2003.  He asserted that he damaged his left knee in 1994 or 1995 because his service-connected right knee "gave up".  In a July 2003 rating decision, the RO granted service connection for left knee medial meniscus tear with instability, assigning an initial 10 percent rating, effective February 7, 2003.

In written statements of record dated in 2005 and during the September 2015 Board videoconference hearing, the Veteran asserted that he injured his left knee and back in service, falling out of a helicopter.  While service treatment records discussed his back and right knee, the Veteran contended that discussion of his left knee problems was not included by the examiner.  The Veteran indicated that he wanted an effective date for the award of service connection for left knee medial meniscus tear with instability back to service separation in 1989 or back to the date he filed a claim for entitlement to TDIU dated on August 19, 1997.  He further asserted that he filed a claim for service connection for a left knee disorder in 1991.  He indicated that he assumed he was being evaluated for all orthopedic injuries in 1991.  In addition, the Veteran has contended that he injured his left knee when his right knee buckled at work in June 1996.  

As an initial matter, the Veteran separated from active service in July 1989.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for a left knee disorder within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for left knee medial meniscus tear with instability, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

While the evidence of record reflects that the Veteran filed a claim of entitlement to service connection for a left knee disorder that was received by the RO on February 7, 2003, a detailed review of the record showed that the VA Form 21-8940 dated on August 19, 1997, can be interpreted liberally as requesting entitlement to service connection for a left knee disorder.  However, the Veteran's August 1996 and April 1997 statements requesting reevaluation for his service-connected right knee disability cannot be accepted as formal or informal claims for entitlement to service connection for a left knee disorder, as neither identified the benefit sought on appeal nor can be interpreted even liberally as requesting entitlement to service connection for a left knee disorder.  38 C.F.R. §§ 3.1(p), 3.151, 3.155.

The Board is also cognizant that private treatment records dated in November 1996 reflected findings of an ACL tear in the left knee.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 19, 1997, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a left knee disorder was filed earlier than August 19, 1997.  Thus, in this case, the informal claim received on August 19, 1997, is the earliest document that may be considered a claim for service connection for a left knee disorder.  

The Board need not consider the date that a diagnosis was rendered as the date that entitlement arose.  Lalonde v. West, 12 Vet. App. 377 (1999) (finding that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection).  The date of the informal claim, August 19, 1997, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  As such, an effective date of August 19, 1997, but no earlier, is granted for the award of service connection and the assignment of the initial 10 percent rating for left knee medial meniscus tear with instability.  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for a left knee disorder prior to August 19, 1997.  As no earlier effective date is permitted by law, the Board finds that the assignment of any earlier effective date for service connection for a left knee disorder is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of August 19, 1997, for the award of entitlement to service connection for left knee medial meniscus tear with instability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


